Case 4:20-cv-04101-SOH-BAB Document 46                 Filed 03/29/21 Page 1 of 1 PageID #: 322




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 RANDALL MORRIS                                                                          PLAINTIFF

 v.                                    Civil No. 4:20-cv-04101

 STEVEN KING, R.N.; WARDEN JEFFIE
 WALKER; CORPORAL GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE
 RUNION; SGT. JOHN DOE; SERGEANT
 RICHARD HENDERSON; and CPL A. ELLIS                                                DEFENDANTS

                                              ORDER

        Before the Court is Plaintiff’s Motion to Add Defendant. (ECF No. 45). The Court has

 determined no response is necessary from Defendants to rule the on instant motion and therefore

 the issue is ripe for consideration. In his Motion Plaintiff seeks to add the Miller County Detention

 Center Medical Supervisor as a Defendant. However, Plaintiff failed to sign the pleading. The

 Federal Rules of Civil Procedure require pleadings to be signed by a party or the attorney

 representing that party. Pursuant to Rule 11 the court must strike an unsigned paper unless the

 omission is promptly corrected after being called to the attention of an attorney or party.

        The Clerk is DIRECTED to return a copy of the Motion to Add Defendant to Plaintiff for

 Plaintiff’s signature. Plaintiff is DIRECTED to sign and date the motion and return it to the Court

 by April 12, 2021. Accordingly, Plaintiff’s Motion to Add Defendant (ECF No. 45) is DENIED.

        DATED this 29th day of March 2021.

                                                       /s/   Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE
